UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2012 PREMIER BIOMEDICAL, INC. (Exact name of registrant as specified in its charter) Nevada 000-54563 27-2635666 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10805 Fallen Leaf Lane Port Richey, FL34668 (Address of principal executive offices)(zip code) (814) 786-8849 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement. On May 9, 2012, we entered into a Collaborative Agreement with the University of Texas at El Paso.Pursuant to the terms of the Agreement, we will work jointly with the University to develop a series of research and development programs around our sequential-dialysis technology in the areas of Alzheimer's Disease, Traumatic Brain Injury (TBI), Chronic Pain Syndrome, Fibromyalgia, Multiple Sclerosis, Amyotrophic Lateral Sclerosis (ALS or Lou Gehrig's disease), Blood Sepsis, Cancer, Heart Attacks and Strokes.The programs will utilize the facilities at one or more of the University of Texas’ campuses.We will pay the University’s actual overhead for the projects, plus a negotiated facility and administration overhead expense, and 10% of all gross revenues associated with the sale, license and/or royalties of all products and services directly affiliated with programs.Intellectual property developed as a result of the projects will be owned jointly by the University and us.The agreement has an initial term of five (5) years, and is renewable upon mutual agreement of the parties. Section 9 – Financial Statements and Exhibits. Item 9.01Financial Statements and Exhibits. (d)Exhibits Collaboration Agreement with the University of Texas System dated May 9, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunpeaks Ventures, Inc. Dated: May 10, 2012 /s/ William A. Hartman By:William A.Hartman Its:Chief Executive Officer 3
